Filed 11/21/22 P. v. Franco CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D080000

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCS300168)

 ANTHONY FRANCO,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Michael J. Popkins, Judge. Affirmed.
         John L. Staley, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Charles C. Ragland, Assistant Attorney General, Melissa
Mandel and Genevieve Herbert, Deputy Attorneys General, for Plaintiff and
Respondent.
      Following Anthony Franco’s guilty plea to assault with a semi-

automatic firearm (Pen. Code, § 245, subd. (b); count 2)1 and his admission to
enhancement allegations that he personally inflicted great bodily injury
(§ 12022.7, subd. (e)) on victim R.S. under circumstances involving domestic
violence, the court sentenced Franco to a stipulated term of 15 years total.
The court also issued a 10-year protective order naming as protected parties
R.S. and her daughter with Franco, E.F.
      Franco only appeals the protective order, contending that: (1) the order
is overbroad and should be modified to exclude daughter E.F. from its scope
because she was not a “victim,” her inclusion as a protected party has no
statutory basis, and the order is unconstitutionally overbroad; and (2) the
court erred in applying a preponderance of the evidence standard instead of a
clear and convincing standard.
      We disagree with Franco’s contentions and conclude the court properly
issued the protective order under section 136.2, subdivision (i)(1) because
E.F. is a “victim” as broadly defined by statute. We further conclude that
Franco has failed to establish any reversible error as to the burden of proof
applied by the trial court. Accordingly, we affirm the judgment and
protective order.
              FACTUAL AND PROCEDURAL BACKGROUND
      R.S. and Franco began dating in 2016, and their daughter E.F. was
born in October 2017. They had an on-and-off relationship punctuated by
violent incidents, including times when Franco slapped R.S. and pulled her
hair. In January 2018, R.S. had to get stitches in her eyebrow because




1     Further statutory references are to the Penal Code unless otherwise
stated.
                                       2
Franco punched her in the face. After R.S. sought a restraining order against
Franco, he sent her a picture of a gun and threatened to kill her.
      In early April 2018, Franco got angry in R.S.’s apartment when she
asked him not to smoke methamphetamine around E.F., who was still an
infant. Franco pushed R.S., then beat her until she lost consciousness. A
week later, they got into another argument in R.S.’s bedroom after Franco
accused R.S. of infidelity. At one point Franco drew a gun and pointed it at
R.S.’s forehead at close range. R.S. swatted the gun away, but Franco raised
it again at R.S.’s chest with his finger on the trigger. R.S. turned just before
Franco shot her in the arm. E.F. was in the bed nearby in the same room
during the incident, and Franco picked her up with one arm while holding
the loaded gun in his other hand. He put E.F. on the sofa, but she rolled
down onto the floor. R.S. suffered a shattered humerus from being shot in
the arm and later required surgery.
      After being charged with several counts in connection with the
shooting, including child abuse as to E.F. (§ 273a, subd. (a); count 4), Franco
pled guilty to one count of assault with a semi-automatic firearm (§ 245,
subd. (b); count 2) and admitted to enhancement allegations that he
personally inflicted great bodily injury (§ 12022.7, subd. (e)) on R.S. under

circumstances involving domestic violence.2 Franco also admitted to a strike
prior conviction pursuant to sections 667, subdivisions (b)-(i), and 1170.12.
Pursuant to the plea agreement, the remaining charges were dismissed with



2     The other charges included attempted murder of R.S. (§§ 187, subd. (a),
664; count 1); assault of R.S. with a semi-automatic firearm (§ 245, subd. (b);
count 3); possession of a firearm by a felon (§ 29800, subd. (a)(1); count 5);
unlawful possession of ammunition (§ 30305, subd. (a)(1); count 6); corporal
injury of a spouse or cohabitant (§ 273.5, subdivision (a); counts 7 and 8); and
making a criminal threat (§ 422; count 9).
                                        3
a Harvey waiver. (See People v. Harvey (1979) 25 Cal.3d 754, 758 (Harvey)
[defendant may agree to the court’s consideration of dismissed counts for
sentencing purposes].) The court sentenced Franco to a stipulated term of 15
years total.
      At the sentencing hearing, the court granted R.S.’s request for a 10-
year criminal protective order for herself and E.F. The court ordered that
Franco have “no personal, electronic, telephonic or written contact with” R.S.
and E.F. during the 10-year period. Franco’s attorney requested that the
court exclude E.F. from the order, asserting that Franco did not attempt to
harm his daughter during the altercation with R.S. The court denied his
request, noting that Franco “pointed a gun at [R.S.’s] head” and when the gun
went off, E.F. was present in the same room.
      Franco timely appealed.
                                 DISCUSSION
                                         I
A. E.F. Was A “Victim” Within the Meaning of Section 136.2
      Franco first contends the court erred by including E.F. as a protected
party in the protective order because she was not a “victim” who falls within
the scope of section 136.2. We disagree.
      “When interpreting a statute, we view the statutory enactment as a
whole; consider the plain, commonsense meaning of the language used in the
statute; and seek to effectuate the legislative intent evinced by the statute.”
(People v. Beckemeyer (2015) 238 Cal.App.4th 461, 465 (Beckemeyer).) Section
136.2, subdivision (i)(1) provides, in relevant part: “When a criminal
defendant has been convicted of a crime involving domestic violence as
defined in [s]ection 13700 or in [s]ection 6211 of the Family Code, . . . , the
court, at the time of sentencing, shall consider issuing an order restraining


                                        4
the defendant from any contact with a victim of the crime. The order may be
valid for up to 10 years, as determined by the court. . . . It is the intent of the
Legislature in enacting this subdivision that the duration of a restraining
order issued by the court be based upon the seriousness of the facts before the
court, the probability of future violations, and the safety of the victim and the
victim’s immediate family.”
      Section 13700, subdivision (b), defines “ ‘[d]omestic violence’ ” as “abuse
committed against an adult or a minor who is a spouse, former spouse,
cohabitant, former cohabitant, or person with whom the suspect has had a
child or is having or has had a dating or engagement relationship.” Family
Code section 6211, subdivision (e), includes abuse perpetrated against “[a]
child of a party” in the definition of “ ‘domestic violence.’ ”
      For purposes of a protective order issued under section 136.2, “victim”
is defined in section 136 as “any natural person with respect to whom there is
reason to believe that any crime as defined under the laws of this state . . . is
being or has been perpetrated or attempted to be perpetrated.”
      In Beckemeyer, supra, 238 Cal.App.4th at page 463, this court
concluded a third person who was assaulted during a domestic violence
incident met the definition of a victim for purposes of a protective order
issued pursuant to section 136.2, subdivision (i)(1). In that case, an adult
child of the person being beaten attempted to intervene, and the perpetrator
then attacked the adult child. (Beckemeyer, at p. 464.) We noted that the
broad definition of “victim” in section 136 for purposes of a protective order
included “any person against whom there is reason to believe a crime has
been committed.” (Beckemeyer, at p. 466.) We concluded “the Legislature
was aware of this broad definition of victim generally applicable to section
136.2 protective orders, and it did not enact a provision narrowing its scope


                                         5
for purposes of a postconviction domestic violence protective order.” (Ibid; see
People v. Clayburg (2012) 211 Cal.App.4th 86, 90–93 (Clayburg) [restraining
order appropriate under section 646.9, subd. (k)(1), for child of stalking victim
who suffered fear and emotional harm from defendant’s conduct because the
child was also a victim even though she was “not a named victim of the
stalking”].)
      Similarly, we conclude E.F. was a victim of domestic violence within
the statutory scheme’s broad definition because the evidence establishes
reason to believe a crime was committed against her. Franco agreed to a
Harvey waiver, and the court was entitled to consider facts related to the
dismissed child abuse count under section 273a, subdivision (a) (count 4).
(See Harvey, supra, 25 Cal.3d at p. 758; see also People v. Race (2017) 18
Cal.App.5th 211, 220 (Race) [“in considering the issuance of a criminal
protective order, a court is not limited to considering the facts underlying the
offenses of which the defendant finds himself convicted, regardless of the
execution of a Harvey waiver . . . . [A] court may consider all competent
evidence before it.”].)
      Section 273a, subdivision (a), makes it a felony to, “under
circumstances or conditions likely to produce great bodily harm or
death,” willfully cause or permit a child in one’s care or custody “to be placed
in a situation where his or her person or health is endangered[.]” (See also
CALCRIM No. 821 [jury instruction on “Child Abuse Likely to Produce Great
Bodily Harm or Death”].) As stated in CALCRIM No. 821, the child “does not
need to actually suffer great bodily harm[]” for a defendant to be liable. (See
People v. Cortes (1999) 71 Cal.App.4th 62, 80 [“there is no requirement that
the victim suffer great bodily harm”].) Moreover, the Legislature has
recognized that “[c]hildren, even when they are not physically assaulted, very


                                        6
often suffer deep and lasting emotional effects” of domestic violence. (Welf. &
Inst. Code, § 18290.) Section 136.2, subdivision (a)(2), likewise recognizes
that for purposes of obtaining a pre-conviction protective order, a minor who
is present during an act of domestic violence is deemed to have suffered
harm.
        Here, E.F. was present in the same room when Franco aimed his
loaded firearm at R.S. multiple times, with his finger on the trigger, before
shooting R.S. in the arm. When R.S. swatted the gun away, it could have
discharged and shot E.F. After the shooting, Franco picked E.F. up and held
her while holding the loaded firearm in his other hand, then placed her on
the couch before she fell onto the floor. These facts established reason to
believe that Franco committed a crime against E.F. (§ 273a, subd. (a).)
        The facts here are distinguishable from People v. Delarosarauda (2014)
227 Cal.App.4th 205, 211–212 (Delarosarauda), in which the Court of Appeal
determined that a victim’s children should not be included in the protective
order under section 136.2, subdivision (i)(1), because “no evidence suggest[ed]
that [the defendant] ever attempted to harm” the children. The victim in
Delarosarauda stated the defendant “ ‘never touched’ ” the children, and she
believed they were in another room at the time of the incident.
(Delarosarauda, at p. 211.) There was also no evidence that the defendant
used or discharged a loaded firearm in the presence of the children. And
unlike in this case, the defendant in Delarosarauda was not bound over on a
child abuse charge naming the children as victims. (Id. at p. 208.)
        Although Franco was not ultimately convicted of child abuse because
he pled guilty to a different charge, the evidence shows there was reason to
believe Franco endangered E.F.’s health under circumstances likely to
produce great bodily harm or death. Accordingly, we conclude E.F. is a


                                       7
“victim” as broadly defined under section 136.2, and the court properly
included E.F. in the protective order.
B. Factors in Section 136.2, Subdivision (i)(1), Relate to Protective Order’s
Duration
      Franco next argues that statutory factors listed in section 136.2,
subdivision (i)(1), do not support including E.F. in the protective order.
Franco cites the portion of that subdivision which states: “It is the intent of
the Legislature in enacting this subdivision that the duration of a restraining
order issued by the court be based upon the seriousness of the facts before the
court, the probability of future violations, and the safety of a victim and the
victim’s immediate family.” (§ 136.2, subd. (i)(1), italics added.) He contends
that E.F. should be excluded because he will be incarcerated while the
protective order is in effect, so there is no probability of future violations and
E.F.’s safety will not be threatened.
      California appellate courts have differed over whether trial courts
should rely on these factors when it comes to the scope, and not just the
duration, of protective orders issued under statutes containing similar
language. In Clayburg, supra, 211 Cal.App.4th at pages 89, 91–92, the court
affirmed the inclusion of a stalking victim’s daughter in a protective order by
applying a similar sentence listing factors for determining the “length of any
restraining order” in section 646.9, subdivision (k)(1), and reading it together

with the preceding sentence addressing “victim[s]” more broadly.3 In


3      Section 646.9, subdivision (k)(1) provides: “The sentencing court shall
also consider issuing an order restraining the defendant from any contact
with the victim, that may be valid for up to 10 years, as determined by the
court. It is the intent of the Legislature that the length of any restraining
order be based on the seriousness of the facts before the court, the probability
of future violations, and the safety of the victim and his or her immediate
family.”
                                         8
contrast, the Court of Appeal in Delarosarauda, supra, 227 Cal.App.4th at
page 212, disagreed with Clayburg and interpreted such language “to mean
what it says: the court should consider, among other factors, the ‘safety of
the victim and his or her immediate family’ in determining the length of the
restraining order[,]” ultimately concluding that “[n]othing suggests” those
factors also modify “the scope of the restraining order.”
      Given the plain language of section 136.2, subdivision (i)(1), we agree
with the reasoning in Delarosarauda and conclude that the listed factors
apply when determining the duration of a postconviction protective order
under section 136.2, not the scope. Because Franco does not challenge the
order’s 10-year duration in his appeal, and because we have already
determined that E.F. is a “victim” who falls within the ambit of a protective
order under section 136.2, subdivision (i)(1), we reject Franco’s argument that
factors such as safety and probability of future violations support excluding
E.F. from the order.
C. The Protective Order Is Not Overbroad
      Franco contends that by limiting his contact with E.F., the protective
order is overbroad and must be modified because it violates his liberty
interest as a parent. We disagree, concluding that the state’s compelling
interest in protecting domestic violence victims justifies the scope of the order
imposed here.
      We acknowledge that Franco does have a constitutional liberty interest
in being permitted to contact his child. (See Santosky v. Kramer (1982) 455
U.S. 745, 752–756.) But a parent’s constitutional liberty interests must
sometimes yield temporarily in situations like these, where a child falls
victim to that parent’s violent actions. (See, e.g., In re S.H. (2003) 111
Cal.App.4th 310, 317 [“the parents’ interest in the care, custody and


                                        9
companionship of their children is not to be maintained at the child’s
expense”].) “The elimination of domestic violence is a compelling state
interest. The Legislature’s stated purpose in enacting the Law Enforcement
Response to Domestic Violence Act (§§ 13700-13731; Stats. 1984, ch. 1609,
§ 3, p. 5713) was ‘to address domestic violence as a serious crime against
society and to assure the victims of domestic violence the maximum
protection from abuse which the law and those who enforce the law can
provide.’ (Stats. 1984, ch. 1609, § 1, p. 5711.)” (People v. Jungers (2005) 127
Cal.App.4th 698, 704.) Although the protective order curtails Franco’s rights
as a parent, we conclude that the order legitimately and reasonably operates
to accomplish the state’s compelling interest in protecting victims of domestic
violence, including children who are put at risk by violence committed by one
parent against another in their presence.
      Additionally, as the People note in their brief, Franco is not without
avenues for seeking subsequent relief because “section 136.2 provides
mechanisms for cooperation between the criminal, juvenile, and family law
courts to permit communication by the subject of the criminal protective
order with members of his family if appropriate.” (Race, supra, 18
Cal.App.5th at p. 220; § 136.2, subds. (e)(3), (f); Delarosarauda, supra, 227
Cal.App.4th at p. 211.)
      We therefore find no grounds for modifying the court’s order based on
Franco’s argument that it is overbroad.
                                       II
      Franco argues next that the court erred in applying a preponderance of
the evidence standard instead of a clear and convincing standard.
Specifically, he contends that due process requires that the more heightened
standard apply to adequately protect his liberty interest as a parent.


                                       10
      As an initial matter, it is unclear from the record which standard of
proof the court applied because none was mentioned at Franco’s sentencing
hearing. Both parties presume the court applied a preponderance of the
evidence standard because section 136.2, subdivision (i)(1) does not specify
which standard applies, and Evidence Code section 115 provides that
“[e]xcept as otherwise provided by law, the burden of proof requires proof by a
preponderance of the evidence.”
      Even assuming that the trial court did apply a preponderance of
evidence standard—and even if it should have applied a clear and convincing
evidence standard—Franco makes no persuasive argument as to why any
such error would be prejudicial. Although Franco claims in his brief that the
location of the parties at the time of the shooting “is not entirely clear,” he
does not dispute the critical fact that he shot R.S. in the bedroom when E.F.
was nearby on the bed in the same room. Nor does he dispute that he held
E.F. with a loaded gun in his hand and moved her to the sofa, where she then
rolled onto the floor. Because the underlying facts establishing that E.F. was
a “victim” within the broad meaning of section 136.2 were essentially
undisputed, we conclude that any error in failing to apply the clear and
convincing evidence standard would be harmless under any standard. (See
Conservatorship of Maria B. (2013) 218 Cal.App.4th 514, 533 [finding no
prejudice where appellant “failed to explain how the result would have been
any different if the trial court had applied the clear and convincing evidence
standard of proof instead of the preponderance of the evidence standard”].)
      Accordingly, we find no reversible error in the court’s application of the
standard of proof.




                                        11
                             DISPOSITION
     The judgment and protective order are affirmed.




                                                       BUCHANAN, J.

WE CONCUR:




MCCONNELL, P. J.




IRION, J.




                                   12